[Cite as Arnott v. Arnott, 132 Ohio St.3d 401, 2012-Ohio-3208.]




          ARNOTT ET AL., APPELLANTS, v. ARNOTT ET AL., APPELLEES.
         [Cite as Arnott v. Arnott, 132 Ohio St.3d 401, 2012-Ohio-3208.]
Declaratory judgments—Standard of review.
      (No. 2010-2180—Submitted October 5, 2011—Decided July 18, 2012.)
              CERTIFIED by the Court of Appeals for Highland County,
                No. 09CA25, 190 Ohio App.3d 493, 2010-Ohio-5392.
                                  __________________
        PFEIFER, J.
        {¶ 1} In this certified-conflict case, we hold that an appellate court
reviewing a declaratory-judgment matter should apply an abuse-of-discretion
standard in regard to the trial court’s holding concerning the appropriateness of
the case for declaratory judgment, i.e., the matter’s justiciability, and should apply
a de novo standard of review in regard to the trial court’s determination of legal
issues in the case.
                          Factual and Procedural Background
        {¶ 2} This matter arises out of a controversy over a phrase in a trust; the
language at issue established the calculation of the price of trust property offered
for sale to certain trust beneficiaries. The Joseph Scott Arnott Revocable Living
Trust gave James Arnott, the trust’s successor trustee, and his brother, Kenneth,
the option to purchase specified parcels of farmland owned by the trust “at a price
equal to the appraised value of said property as affixed for federal and/or state
estate tax purposes.”        That price-determining phrase caused disagreement:
Kenneth and certain other beneficiaries (“Kenneth”) argued that pursuant to the
trust language, the option price is the fair market value as determined by an
appraiser, whereas James and certain other beneficiaries (“James”) contended that
                             SUPREME COURT OF OHIO




the trust set the option price as the appraiser’s value less the estate-tax deduction
allowed for farmland in either the federal or state tax code.
          {¶ 3} Kenneth filed a complaint for declaratory judgment in the
Highland County Probate Court, seeking judicial interpretation of the provision at
issue. The trial court held that the matter was appropriate for disposition through
a declaratory-judgment action and concluded that the disputed phrase was
unambiguous—the option price was simply the fair market value as determined
by the appraisal.
          {¶ 4} James appealed. He argued that there was insufficient evidence of
a justiciable controversy to permit the declaratory-judgment action to go forward
and that even if declaratory judgment was proper, the trial court had improperly
interpreted the contested language of the trust.
          {¶ 5} The court of appeals employed an abuse-of-discretion standard on
the first issue James raised, whether there were grounds for proceeding on a
declaratory-judgment action. Finding that the court had not abused its discretion
in proceeding on the action, the appellate court moved on to the issue of whether
the trial court had erred in finding that the trust language—“the appraised value
* * * affixed for federal and/or state estate tax purposes”—is equivalent to “fair
market value.” In addressing this assignment of error, the court employed a de
novo standard of review. The court wrote, “A trial court's determination of purely
legal issues is never one of degree or discretion. Regardless of whether the action
is styled as one for declaratory relief, the trial court must correctly apply the law.”
In re Arnott, 190 Ohio App.3d 493, 2010-Ohio-5392, 942 N.E.2d 1124, ¶ 42 (4th
Dist.).
          {¶ 6} Reviewing the trust document de novo, the court reversed.            It
found that the option language was “susceptible of more than one reasonable
interpretation” and, “guided by the rule that [the court] should review the Trust as
a whole to determine the settlor’s intent,” the court ultimately determined that




                                          2
                                 January Term, 2012




“the settlor intended the option price to be the value established for federal and/or
state estate-tax purposes, in this case, the federal and/or Ohio qualified-use
value.” Id. at ¶ 4.
         {¶ 7} Kenneth moved the court of appeals to certify a conflict, arguing
that the court had applied the wrong standard of review in determining the case, a
standard in conflict with a holding from the Twelfth District Court of Appeals in
Maxwell v. Fry, 12th Dist. No. CA2007-11-284, 2009-Ohio-1650, 2009 WL
903828. Kenneth argued that instead of applying a de novo review to the trial
court’s interpretation of the trust language at issue in the case, the court should
have applied an abuse-of-discretion standard of review to all the issues under
review. In Maxwell, a declaratory-judgment matter, the parties had disputed the
appellate court’s proper standard of review in regard to the trial court’s
determination of legal issues concerning whether the parties were tenants in
common. The appellate court in Maxwell held that this court’s decision in Mid-
American Fire & Cas. v. Heasley, 113 Ohio St.3d 133, 2007-Ohio-1248, 863
N.E.2d 142, had “definitively settled” the standard-of-review question regarding
declaratory-judgment actions and that such actions are to be reviewed under the
abuse-of-discretion standard. Maxwell, ¶ 16.
         {¶ 8} The court below certified to this court that a conflict existed
between its decision and Maxwell. Upon our review of that order, this court
determined that a conflict exists and ordered the parties to brief the following
issue:


                What is the proper standard for appellate review of purely
         legal issues that must be resolved after the trial court has decided a
         complaint for declaratory judgment presents a justiciable question
         under Revised Code Chapter 2721, i.e., must an appellate court




                                           3
                            SUPREME COURT OF OHIO




       afford deference to a trial court's interpretation or application of
       the law?


128 Ohio St.3d 1410, 2011-Ohio-828, 942 N.E.2d 383.
                                Law and Analysis
       {¶ 9} We face a very narrow legal issue in this case. In this appeal,
Kenneth does not appeal the appellate court’s interpretation of the trust language.
Instead, he asserts that the court of appeals employed the wrong standard of
review in addressing that issue. The only question before us today is what
standard of review an appellate court should employ in reviewing legal issues in a
declaratory-judgment action. This case gives this court the opportunity to clarify
the holding in Mid-American.
       {¶ 10} In Mid-American, 113 Ohio St.3d 133, 2007-Ohio-1248, 863
N.E.2d 142, paragraph two of the syllabus, this court held, “Dismissal of a
declaratory judgment action is reviewed under an abuse-of-discretion standard.”
Mid-American involved a declaratory-judgment action that the trial court had
dismissed pursuant to a motion brought pursuant to Civ.R. 12(B)(6); the only
issue the court addressed in Mid-American was whether the cause satisfied a
threshold requirement of a declaratory judgment, justiciability. As this court held
in Mid-American, not every case is appropriate for a declaratory-judgment action
brought pursuant to R.C. Chapter 2721:


               Although broad in scope, the declaratory judgment statutes
       are not without limitation. Most significantly, in keeping with the
       long-standing tradition that a court does not render advisory
       opinions, they allow the filing of a declaratory judgment only to
       decide “an actual controversy, the resolution of which will confer
       certain rights or status upon the litigants.” Corron v. Corron




                                         4
                              January Term, 2012




       (1988), 40 Ohio St.3d 75, 79, 531 N.E.2d 708. Not every
       conceivable controversy is an actual one. As the First District
       aptly noted, in order for a justiciable question to exist, “ ‘[t]he
       danger or dilemma of the plaintiff must be present, not contingent
       on the happening of hypothetical future events * * * and the threat
       to his position must be actual and genuine and not merely possible
       or remote.’ ” League for Preservation of Civil Rights v. Cincinnati
       (1940), 64 Ohio App. 195, 197, 17 O.O. 424, 28 N.E.2d 660,
       quoting Borchard, Declaratory Judgments (1934) 40.


Mid-American, ¶ 9.
       {¶ 11} After the trial court had granted the defendant’s motion to dismiss
in Mid-American—finding that no justiciable controversy existed between the
parties—the appellate court applied an abuse-of-discretion standard of review in
affirming the trial court’s decision. This court affirmed the court of appeals,
holding that it had employed the proper standard of review:


              This court has previously addressed the question of the
       appropriate standard of review for a declaratory judgment action.
       We have held that “[t]he granting or denying of declaratory relief
       is a matter for judicial discretion, and where a court determines
       that a controversy is so contingent that declaratory relief does not
       lie, this court will not reverse unless the lower court's
       determination is clearly unreasonable.” Bilyeu [v. Motorists Mut.
       Ins. Co., 36 Ohio St.2d 35, 65 O.O.2d 179, 303 N.E.2d 871
       (1973)], syllabus. Relying on our decision in that case, courts
       throughout Ohio have adopted an abuse-of-discretion standard for
       reviewing declaratory judgment actions.



                                        5
                              SUPREME COURT OF OHIO




Mid-American, 113 Ohio St.3d 133, 2007-Ohio-1248, 863 N.E.2d 142, ¶ 12.
       {¶ 12} The party that brought the declaratory-judgment action in Mid-
American had asked this court to overrule its decision in Bilyeu, which had set the
standard of review in regard to dismissals due to lack of justiciability. This court
refused to do so and, in summing up, stated, perhaps overbroadly, “We therefore
reaffirm that declaratory judgment actions are to be reviewed under an abuse-of-
discretion standard.” Mid-American, ¶ 14.
       {¶ 13} But again, the procedural posture of Mid-American, its syllabus
language, and its reliance on Bilyeu make clear that the abuse-of-discretion
standard applies to dismissals of declaratory-judgment actions as not justiciable;
the case does not suggest that legal issues in a declaratory-judgment action should
be reviewed by an abuse-of-discretion standard.             Still, some courts have
interpreted Mid-American as establishing an abuse-of-discretion standard to all
aspects of a declaratory-judgment action. E.g., Maxwell; Dawson Ins., Inc. v.
Freund, 8th Dist. No. 94660, 2011-Ohio-1552, 2011 WL 1167487. Today, we
reiterate that the abuse-of-discretion standard applies to the review of a trial
court’s holding regarding justiciability; once a trial court determines that a matter
is appropriate for declaratory judgment, its holdings regarding questions of law
are reviewed on a de novo basis.
       {¶ 14} The determination of the meaning of the disputed language of the
trust at the heart of this case is a question of law.         “A court’s purpose in
interpreting a trust is to effectuate, within the legal parameters established by a
court or by statute, the settlor's intent.” Domo v. McCarthy, 66 Ohio St.3d 312,
612 N.E.2d 706 (1993), paragraph one of the syllabus. Interpreting a trust is akin
to interpreting a contract; as with trusts, the role of courts in interpreting contracts
is “to ascertain and give effect to the intent of the parties.”           Saunders v.
Mortensen, 101 Ohio St.3d 86, 2004-Ohio-24, 801 N.E.2d 452, ¶ 9. This court




                                           6
                                January Term, 2012




has held that “[t]he construction of a written contract is a matter of law that we
review de novo.” Id. The same is true of the construction of a written trust; in
both In re Trust of Brooke, 82 Ohio St.3d 553, 697 N.E.2d 191 (1998), and Natl.
City Bank v. Beyer, 89 Ohio St.3d 152, 729 N.E.2d 711 (2000), this court applied
a de novo standard of review in interpreting trust language in appeals of
declaratory judgments.
       {¶ 15} The fact that the construction of a trust is raised in a declaratory-
judgment action does not change the standard by which an appellate court reviews
the case; a court always reviews the issue de novo. Declaratory judgments do not
enjoy a special insulation from reviewing courts on questions of law. Mid-
American did not hold otherwise.
       {¶ 16} This court has reviewed multitudinous declaratory-judgment
actions that have involved questions of law, from the notable to the notorious.
E.g., Savoie v. Grange Mut. Ins. Co., 67 Ohio St.3d 500, 620 N.E.2d 809 (1993);
Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d
1256. Never have we deferred to the judgment of the trial court on issues of law.
                                    Conclusion
       {¶ 17} Our response to the question upon which this court ordered
briefing is that the de novo standard of review is the proper standard for appellate
review of purely legal issues that must be resolved after the trial court has decided
that a complaint for declaratory judgment presents a justiciable question under
R.C. Chapter 2721.
       {¶ 18} Accordingly, we affirm the judgment of the Fourth District Court
of Appeals.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
                              ___________________



                                         7
                          SUPREME COURT OF OHIO




       Judkins & Hayes, L.L.C., Robert J. Judkins, and John W. Judkins, for
appellants.
       Shannon M. Treynor, for appellees.
                          ______________________




                                      8